Name: Commission Regulation (EEC) No 787/90 of 29 March 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2 . 4 . 90 Official Journal of the European Communities No L 87/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 787/90 of 29 March 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 1876/89 (3), as last amended by Regulation (EEC) No 692/90 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 (4), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153 /85 in the period 21 to 27 March 1990 for the Greek drachma is adjusted for the pigmeat sector as provided for in Article 6a. of Regulation (EEC) No 1677/85 with regard to Greece ; whereas these spot market rates lead , pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the Greece, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column headed 'Greece' in Parts 1 , 2 , 3, 4 , 5 , 6, 7 and 8 of Annex I is replaced by that given in Annex I hereto. 2 . Annexes II and III are replaced by Annexes II and III hereto. 3 . Annex IV, C and D is replaced by Annex IV, C and D hereto . Article 2 This Regulation shall enter into force on 2 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission (') OJ No L 164, 24. 6. 1985, p . 6. O OJ No L 182, 3 . 7 . 1987, p. 1 . O OJ No L 188 , 1 . 7 . 1989, p. 1 . O OJ No L 79, 26 . 3 . 1990, p. 1 . C) OJ NÃ ² L 310, 21 . 11 . 1985 , p. 4 . C) OJ No L 358 , 8 . 12 . 1989, p . 28 . No L 87/2 Official Journal of the European Communities 2 . 4 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal - Esc I l I - 1 000 kg - 0709 90 60 Il\ II 2 731,6 0712 90 19 Il 2 731,6 1001 10 10 \\ 3 974,5 1001 10 90 \ 3 974,5 1001 90 91 Il 2 731,6 1001 90 99 \ Il 2 731,6 1002 00 00 l Il\ 2 595,0 1003 00 10 Il 2 595,0 1003 00 90 Il 2 595,0 1004 00 10 IIIl 2 491,2 1004 00 90 \ l 2 491,2 1005 10 90 \ Il 2 731,6 1005 90 00 I II 2 731,6 1007 00 90 \ \ II 2 595,0 1008 20 00 \ \ Il 2 595,0 1101 00 00 l l Il 3 311,7 1102 10 00 l &lt; 3 120,5 1102 20 10 l l 3 824,2 1102 20 90 l 1 229,2 1102 90 10 \ 2 646,9 1102 90 30 l \ l l 2 541,0 1102 90 90 11-1 7285 \ l 2 646,9 11-1 7286 2 646,9 1103 11 10 I 5 147,7 1103 11 90 I l 3 576,6 1103 12 00 l l 3 487,7 1103 13 11 11-2 7287 \ ¢ 3 960,8 1103 13 19 1 1-3 7288 l \ 3 960,8 1 1-3 7289 \ \ 3 960,8 1103 13 90 l l 2 786,2 1103 19 10 I \ I l 2 646,9 1103 19 30 l \ I 3 633,0 1103 19 90 11-1 7285 l 2 646,9 11-1 7286 \ 2646,9 1103 21 00 l l l 2 786,2 1103 29 10 I I l 2 646,9 1103 29 20 \ l 2 646,9 Official Journal of the European Communities No L 87/32 . 4 . 90 Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-7 11-7 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1 2 541,0 2 786,2 2 646,9 2 646,9 2 646,9 3 633,0 2 541,0 * 484,2 2 786,2 2 646,9 3 004,7 2 646,9 2 646,9 2 646,9 3 633,0 4 152,0 2 646,9 2 541,0 4 484,2 3 487,7 2 541,0 2 541,0 2 786,2 2 786,2 2 786,2 2 786,2 2 646,9 2 646,9 2 646,9 2 786,2 2 646,9 2 646,9 2 646,9 2 786,2 2 646,9 2 646,9 2 646,9 2 048,7 819,5 4 862,2 3 633,0 ¦ 619,1 3 451,4 * 022,3 ¦ 616,4 11-4 11.4 7290 7291 11-4 11-4 7290 7291 11-1 11-1 7285 7286 11-5 7294 No L 87/4 Official Journal of the European Communities 2.-4. 90 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands H Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Il - 1 000 kg - 1108 11 00 11-5 7295 O 4 616,4 1108 12 00 11-5 7294 II 4 124,7 11-5 7295 (1) 4 124,7 1108 13 00 11-6 7296 Il 4 124,7 11-6 7297 (1) 4 124,7 1108 14 00 1 1-5 7294 4 124,7 11-5 7295 Ã  4 124,7 1108 19 90 11-5 7294 Il 4 124,7 11-5 7295 o 4 124,7 1109 00 00 l \ 6 282,6 1702 30 91 17-9 7318 5 381,2 1702 30 99 17-9 7318 \ 4 124,7 1702 40 90 \ \ LI 1 4 124,7 1702 90 50 \ l 4 124,7 1702 90 75 \\|| 5 627,1 1702 90 79 || 3 933,5 2106 90 55 \ IIIl 4 124,7 2302 10 10 23-1 7622 \  23-1 7623 \ Il 1 128,1 2302 10 90 \ l \ Il 2336,9 2302 20 10 I \ l Il 1 128,1 2302 20 90 \ \ \ Il 2 336,9 2302 30 10 \ I | 1 128,1 2302 30 90 \ I Il 2 417,5 2302 40 10 I 1 128,1 2302 40 90 \ I 2 417,5 2303 10 11 l I Il 5 463,2 2309 10 11 23-2 . 7624 o  23-2 7625 o , 327,8 2309 10 13 23-8 7541 oo \  23-8 7542 oo \ 9 410,5 23-8 7543 oo l 18 820,9 I 23-8 7547 oo l  23-8 7548 oo \ 14 834,9 23-8 7549 oo Il 29 669,7 23^8 7550 oo l 327,8 23-8 7551 oo l 9 738,3 23-8 7552 oo \ 19 148,7 23-8 7629 oo l 327,8 23-8 7630 oo \ 15 162,7 23-8 7631 oo 29 997,5 2309 10 31 23-3 7624 o l  23-3 7691 o 1 038,0 2309 10 33 23-9 7541 oo 23-9 7542 oo \ 9 410,5 2. 4 . 90 Official Journal of the European Communities No L 87/5 I 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I IIII|1 - 1 000 kg - 2309 10 33 23-9 7543 )f) 18 820,9 23-9 7547 oo  23-9 7548 oo 14 834,9 l 23-9 7549 l 29 669,7 23-9 7645 \ 1 038,0 23-9 7646 c)g) l t 10 448,5 23-9 7647 oo 19 858,9 23-9 7651 oo 1 038,0 23-9 7652 \ 15 872,9 23-9 7653 00 I 30 707,7 2309 10 51 23-4 7624 \  23-4 7692 o 2 048,7 2309 10 53 23-10 7,541 oo  23-10 7542 oo 9 410,5 23-10 7543 oo L 18 820,9 23-10 7547 oo  23-10 7548 oo 14 834,9 23-10 7549 oo I 29 669,7 23-10 7654 \ 2 048,7 23-10 7655 oo 11 459,2 \ 23-10 7656 oo \ 20 869,6 23-10 7660 oo 2 048,7 23-10 7661 oo 16 883,6 23-10 7662 oo 31 718,4 2309 90 31 23-5 7624  23-5 7693 o 327,8 2309 90 33 23-1 1 7541 oo  23-11 7542 oo 9 410,5 23-1 1 7543 oo 18 820,9 I 23-11 7547  23-11 7548 oo 14 834,9 1 23-11 7549 oo 29 669,7 23-11 7663 oo 327,8 23-11 7664 oo 9 738,3 23-11 7665 oo \ 19 148,7 23-11 7669 oo 327,8 23-1 1 7670 oo , 15 162,7 23-11 7671 00 29 997,5 2309 90 41 23-6 7624 o  23-6 7694 e&gt;l L 1 038,0 2309 90 43 23-12 7541 oo  23-12 7542 oo 9410,5 23-12 7543 oo L 18 820,9 23-12 7547 oo  23-12 7548 oo 14 834,9 No L 87/6 Official Journal of the European Communities 2 . 4 . 90 Positive Negative Germany Spain Denmark Italy France Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Greece F1DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 1 000 kg - 2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO 00 00 OO OO 00 oo o o oo oo oo 00 oo oo  oo oo oo 00 oo oo 29 669,7 1 038,0 10 448,5 19 858,9 1 038,0 15 872,9 30 707,7 2 048,7 9 410,5 18 820,9 14 834,9 29 669,7 2 048,7 11 459,2 20 869,6 2 048,7 16 883,6 31 718,4 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (J) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing : '  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/ 85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. Official Journal of the European Communities No L 87/72 . 4 . 90 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Posmve Negauve Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additional. code Notes Belgium/ Luxem ­ bourg F1 £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 1 1 0209 00 19 0209 00 30 0210 1111 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 100 kg  167,1 142,1 167,1 217.3 315,1 243.4 243,4 352,0 189,0 352.0 243,4 243,4 217.3 315.1 243.4 243,4 352,0 189,0 352.0 243,4 243,4 86,9 95,6 52,2 315.1 243,4 612,8 482,4 189.0 315.1 278.1 304.2 243,4 352,0 352,0 243,4 243,4 482,4 606.3 02-3 02-3 7039 7054 No L 87/8 Official Journal of the European Communities 2 . 4 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  0210 19 81 02-3 7039 lll 612,8 l 02-3 7054 Il 315,1 0210 19 89 IIIIII\ 315,1 1601 00 10 IlIl O I 304,2 1601 00 91 16-1 7319  OC) I 510,6 1 16-1 7322 Ã O 408,5 1601 00 99 16-1 , 7319 00 347,7 16-1 7322 OO 278,1 1602 10 00 Il\\II 243,4 1602 20 90 ll ll 282,5 1602 41 10 16-3 7327 II 315,1 16-3 7328 532,4 16-3 7329 II 325,9 1602 42 10 16-3 7327 ll 243,4 16-3 7328 I 445,5 16-3 7329 I I 304,2 1602 49 11 16-3 7327 315,1 16-3 7328 l 532,4 16-3 7329 l 304,2 1602 49 13 16-3 7327 I 243,4 16-3 7328 I 445,5 16-3 7329 I 304,2 1602 49 15 16-3 7327 I 243,4 16-3 7328 I 445,5 16-3 7329 \ 304,2 1602 49 19 16-3 7327 \ 243,4 \ 16-3 7328 l 293,3 16-3 7329 I 234,7 1602 49 30 16-1 7319 I 243,4 16-1 7322 I I 195,6 1602 49 50 \ I , 145,6 1602 90 10 l \ I 282,5 1602 90 51 \ l 293,3 1902 20 30 \ 145,6 ( 1) If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. 2 . 4 . 90 No L 87/9Official Journal of the European Communities PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Ft Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg live weight - o C) C) o 6 547,4 6 547,4 6 547,4 6 547,4 6 547,4  100 kg net weight - O 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 12 440,0 12 440,0 12 440,0 12 440,0 9 952,0 9 952,0 14928,0 14 928,0 9 952,0 17 023,1 11 065,0 11 065,0 1 770,4 1 770,4 8 852,0 2 766,3 2 766,3 13 831,3 8 852,0 13 831,3 13 831,3 2 766,3 13 831,3 17 023,1 13 831,3 9 952,0 14 207,8 14 207,8 14 207,8 14 207,8 8 511,6 5 696,2 5 696,2 o o o oo o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 No L 87/ 10 Official Journal of the European Communities 2 . 4 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (5) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 2. 4 . 90 Official Journal of the European Communities No L 87/ 11 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \ \ \ 100 pieces - 0105 11 00 I I I 52,9 0105 19 10 \ I \ 154,4 0105 19 90 \ 52,9  100 kg  0105 91 00 229,9 0105 99 10 \ I 373,9 0105 99 20 \ 354,5 0105 99 30 I \ 252,7 0105 99 50 I \ \ I 369,5 0207 10 11 \ I \ 288,9 0207 10 15 l I 328,4 0207 10 19 I \ \ 357,8 0207 10 31 \ \ 361,0 0207 10 39 \ l 395,7 0207 10 51 I \ \ 440,0 0207 10 55 Il \ 534,2 0207 10 59 II\ L 593,6 0207 10 71 IIIl\ 506,4 0207 10 79 IIII 553,8 0207 10 90 527,9 0207 21 10 L 328,4 0207 21 90 \ I 357,8 0207 22 10 \ I 361,0 0207 22 90 \ \ 395,7 0207 23 11 I 534,2 0207 23 19 I I l L 593,6 0207 23 51 \ I \ 506,4 0207 23 59 IlI 553,8 0207 23 90 \ \ \ 527,9 0207 39 1 1 I l \ \ 973,3 0207 39 13 I \ 393,6 0207 39 15 I I 299,7 0207 39 17 \ I 207,5 0207 39 21 IIII L 541,9 0207 39 23 \\\ 509,1 0207 39 25 Il|| 922,1 0207 39 27 IIIIIlL 207,5 0207 39 31 Il , 758,1 0207 39 33 IIIIII 435,3 No L 87/ 12 Official Journal of the European Communities 2 . 4 . 90 Positive Negative Additional code Notes Germany Nether ­ lands Spain United Kingdom PortugalCN code Table Belgium/Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207.41 71 020741 90 0207 42 10 020742 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 299.7 207.5 577.6 270.8 487.4 922.1 207.5 1 162,9 973,3 652.9 609.2 580.7 299,7 207.5 830,7 541,9 803.0 509.1 761.6 922,1 207.5 973.3 393.6 299.7 207,5 541,9 509,1 922,1 207,5 758,1 435.3 299.7 207.5 577.6 270.8 487.4 922.1 207.5 1 162,9 973,3 652.9 609.2 580.7 299,7 207,5 2 . 4 . 90 Official Journal of the European Communities No L 87/ 13 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I \ I  100 kg  0207 43 51 II \ 830,7 0207 43 53 \\Il\ 541,9 0207 43 61 IIIlIl 803,0 0207 43 63 II Il 509,1 0207 43 71 II I L 761,6 0207 43 81 II II 922,1 0207 43 90 IIIlII 207,5 0209 00 90 IIIlII 461,1 IIIlIl - 100 pieces - 0407 00 11 IIIIIl 110,3 0407 00 19 liIl 37,8 II \  100 kg  0407 00 30 IIIlIl 333,1 0408 11 10 II l 1 558,9 0408 19 11 I 679,5 0408 19 19 II l I 726,2 0408 91 10 II\ 1 505,6 0408 99 10 II 386,4 1602 31 11 16-2 7323 l 722,0 16-2 7324  1602 31 19 16-2 7323 L 1 014,3 16-2 7324 \  1602 39 11 IlIlIl 972,1 1602 39 19 16-2 7323 1 014,3 16-2 7324  3502 10 91 Il 1 352,4 3502 10 99 Ill 183,2 3502 90 51 \ l 1 352,4 3502 90 59 II \ 183,2 No L 87/ 14 Official Journal of the European Communities 2 . 4 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Ireland PortugalCN code Belgium/Luxem ­ bourg Greece DrFl Bfrs/Lfrs Dki ­DM Pu £ Ut FF £ Irl Esc - 100 kg  a+e 7 417,4 4 843,6 7 417,4 d + f d+f a+c 4 843,6 a + c a + c a+c a+c a+c + f Table Additionalcode Notes 04-1 7058 04-3 7059 II 04-3 7074 04-3 7079 II 04-4 7089 II 04-4 7089 II 04-2 7744 II 04-6 7098 04-6 7099 II 04-6 7114 04-2 7744 04-2 7744 I 04-2 7744 II 04-2 7744 I 04-2 7744 04-2 7744 04-2 7744 04-2 7744 I 04-2 7744 \ 04-2 7744 I 04-2 7744 \ 04-2 7744 l 04-5 7093 I 04-5 7094 I 04-5 7097 04-6 7098 04-6 7099 I 04-6 7114 04-2 7744 04-4 7089 l 04-2 7744 I 04-2 7744 I 04-2 7744 \ 04-2 7744 I 04-2 7744 04-2 7744 I 04-2 7744 I 04-2 7744 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 1 1 040390 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 a+c a + c+f a+c a+c a+c a+c+f a+c+f a+c+f 4 843,6 7 417,4 4 843,6 a + c a + c d+f a + c + f a + c+f a+ c a+c a+c a+c + f a+c+f a+c+f Official Journal of the European Communities No L 87/ 152. 4 . 90 Positive Negative Denmark Italy France Greece Ireland Portugal Table Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg CN code Additionalcode DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  100 kg  a + c a+c a+c a+c a+c a+c a + c + f a + c+f a + c+f a + c+f a + c+f a + c+f 0404 90 1 1 0404 90 13 040490 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 5 443,3 5 579,4 6 377,2 6 536,6 7 888,5 8 085,7 12 287,4 12 594,6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 b x coef b x coef b x coef b 0406 10 10 0406 10 90 9 222,8 10 530,7 6 340,7 8 251,1 2 882,1 4 192,3 10 530,7 8 251,1 4 192,3 10 530,7 14 278,9 0406 20 10 0406 20 90 0406 30 10 3 786,9 5 554,3 8 081,9 No L 87/ 16 Official Journal of the European Communities 2 . 4 . 90 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  0406 30 10 04-10 7239 l 9 584,3 0406 30 31 04-10 7235 Il\  04-10 7236 li 3 786,9 04-10 7237 5 554,3 04-10 7238 Il\ 8 081,9 0406 30 39 04-10 7235  l 04-10 7238 8 081,9 I 04-10 7239 II 9 584,3 0406 30 90 II 9 584,3 0406 40 00 04-11 7240 I  04-11 7241 \ 9 968,1 0406 90 1 1 04-12 7242 I 8 251,1 04-12 7243 \  04-12 7244 II 9 222,8 04-12 7245 I 10 530,7 04-12 7246 I ( 6 340,7 04-12 7247 \ 8 251,1 0406 90 13 04-13 7248 I  04-13 7250 12 324,9 0406 90 15 04-13 7248 \  04-13 7250 \ 12 324,9 0406 90 17 04-13 7248 II  04-13 7249 I 8251,1 04-13 7250 \ 12 324,9 0406 90 19 1 II  0406 90 21 04-14 7251 \  04-14 7252 I 11 293,9 0406 90 23 04-15 7254 I  04-15 7255 9 222,8 04-15 7256 I 10 530,7 04-15 7257 l 6 340,7 04-15 7258 I 8 251,1 0406 90 25 04-15 7254 \  04-15 7255 I 9222,8 04-15 7256 I 10 530,7 04-15 7257 6 340,7 04-15 7258 I 8 251,1 0406 90 27 04-15 7254 l  04-15 7255 I 9 222,8 04-15 7256 I 10 530,7 04-15 7257 I 6 340,7 04-15 7258 I ¢ 8 251,1 0406 90 29 04-15 7253 I I  04-15 7254 l  - \ 04-15 7255 9 222,8 2. 4 . 90 Official Journal of the European Communities No L 87/ 17 1 \ Positive s Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I II  100 kg  0406 90 29 04-15 7256 10 530,7 04-15 7257 6 340,7 04-15 7258 Il 8 251,1 0406 90 31 04-15 7253 Il  04-15 7254 l  04-15 7255 Il , 9222,8 04-15 7256 Il 10 530,7 04-15 7257 Il 6 340,7 04-15 7258 Il\ 8 251,1 0406 90 33 04-15 7253 IIl  04-15 7254  04-15 7255 \ 9 222,8 04-15 7256 l \ 10 530,7 04-15 7257 \ 6 340,7 04-15 7258 \ 8 251,1 0406 90 35 04-16 7259  04-16 7274 9 222,8 04-16 7277 10 530,7 04-16 7278 II m 6 340,7 04-16 7279 I 8 251,1 0406 90 37 04-16 7259 I  - 04-16 7274 9 222,8 \ 04-16 7277 \ 10 530,7 04-16 7278 \ 6 340,7 04-16 7279 l 8 251,1 0406 90 39 04-15 7254 I   04-15 7255 l 9 222,8 04-15 7256 I 10 530,7 04-15 7257 I 6 340,7 04-15 7258 8 251,1 0406 90 50 04-15 7253 I  04-15 7254 I  . 04-15 7255 \ 9 222,8 04-15 7256 I 10 530,7 04-15 7257 6 340,7 04-15 7258 8 251,1 0406 90 61 \ l 0406 90 63 \ 0406 90 69 \ I 14 278,9 0406 90 71 04-8 7226 I   04-8 7227 I 9 222,8 \ 04-8 7228 10 530,7 04-8 7229 I 6 340,7 04-8 7230 I 8 251,1 0406 90 73 04-16 7259 \ I No L 87/ 18 Official Journal of the European Communities 2 . 4 . 90 CN code Table \dditionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  9 222,8 10 530,7 6 340,7 8 251,1 9 222,8 10 530,7 6 340,7 8 251,1 9 222,8 10 530,7 6 340,7 8 251,1 9 222,8 10 530,7 6 340,7 8 251,1 9 222,8 10 530,7 6 340,7 8 251,1 0406 90 73 0406 90 75 0406 90 77 0406 90 79 040690 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04,16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 9 222,8 10 530,7 6 340,7 8 251,1 9 222,8 10 530,7 6 340,7 8 251,1 2 882,1 4 192,3 2 882,1 4 192,3 10 530,7 8 251,1 2 . 4 . 90 Official Journal of the European Communities No L 87/ 19 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II II  100 kg  0406 90 97 04-8 7232 Il 4 192,3 0406 90 99 04-8 7226 I  04-8 7228 Il 10 530,7 04-8 7230 Il 8 251,1 04-8 7232 Il 4 192,3 2309 10 15 23-14 7553 Il\ 941,0 23-14 7554 1 882,1 23-14 7555 2 823,1 23-14 7556 3 528,9 23-14 7557 3 952,4 l 23-14 7558 4 234,7 23-14 7579 II 1 483,5 23-14 7580 Il 2 967,0 23-14 7581 4 450,5 23-14 7582 \ 5 563,1 l 23-14 7583 \ 6 230,6 23-14 7584 \ I 6 675,7 23-14 7885 l I  2309 10 19 23-14 7553 \ 941,0 23-14 7554 I 1 882,1 23-14 7555 I - 2 823,1 23-14 7556 |1 3 528,9 23-14 7557 3 952,4 23-14 7558 \ 4 234,7 23-14 7579 \ 1 483,5 23-14 7580 I 2 967,0 23-14 7581 l 4 450,5 23-14 7582 \ 5 563,1 23-14 7583 I 6 230,6 23-14 7584 I 6 675,7 23-14 7885 I  2309 10 39 23-14 7553 I 941,0 23-14 7554 1 882,1 23-14 7555 \ 2 823,1 23-14 7556 \ 3 528,9 23-14 7557 \ I 3 952,4 23-14 7558 I 4 234,7 23-14 7579 \ 1 483,5 23-14 7580 I 2 967,0 23-14 7581 l 4 450,5 23-14 7582 \ 5 563,1 23-14 7583 \ 6 230,6 23-14 7584 I 6 675,7 23-14 7885 \  2309 10 59 23-14 7553 \ 941,0 No L 87/20 Official Journal of the European Communities 2 . 4 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||  100 kg  2309 10 59 23-14 7554 II 1 882,1 23-14 7555 Il 2 823,1 23-14 7556 ll 3 528,9 23-14 7557 Il 3 952,4 23-14 7558 \ 4 234,7 23-14 7579 IlI 1483,5 ¢ 23-14 7580 \ 2 967,0 23-14 7581 Il 4 450,5 23-14 7582 l 5 563,1 23-14 ~ 7583 l 6 230,6 23-14 7584 \ 6 675,7 23-14 7885 I  2309 10 70 23-14 7553 l 941,0 23-14 7554 \ ' 1 882,1 23-14 7555 \ 2 823,1 23-14 7556 l 3 528,9 23-14 7557 l 3 952,4 23-14 7558 \ 4 234,7 23-14 7579 \ 1 483,5 23-14 7580 \ 2 967,0 23-14 7581 \ I 4 450,5 23-14 7582 \ I 5 563,1 23-14 7583 \ 6 230,6 23-14 7584 l 6 675,7 l 23-14 7885  2309 90 35 23-14 7553 l I 941,0 23-14 7554 \ 1 882,1 23-14 7555 \ 2 823,1 23-14 7556 \ 3 528,9 23-14 7557 \ 3 952,4 23-14 7558 I 4 234,7 23-14 7579 l 1 483,5 23-14 7580 l 2 967,0 23-14 7581 \ 4 450,5 23-14 7582 I 5 563,1 23-14 7583 l 6 230,6 23-14 7584 \ 6 675,7 23-14 7885 \  - 2309 90 39 23-14 7553 I 941,0 23-14 7554 \ 1 882,1 23-14 7555 \ 2 823,1 23-14 7556 \ 3 528,9 23-14 7557 - , I 3 952,4 23-14 7558 l 4 234,7 1 23-14 7579 \ 1 483,5 2 . 4 . 90 Official Journal of the European Communities No L 87/21 I IlI Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy ­ Lit France FF Greece Dr Ireland £ Irl Portugal Esc l liII \  100 kg  I 2309 90 39 23-14 7580 II 2 967,0 23-14 7581 4 450,5 23-14 7582 \\\ 5 563,1 23-14 7583 6 230,6 23-14 7584 \ 6 675,7 23-14 7885 l  2309 90 49 23-14 7553 l 941,0 23-14 7554 l 1 882,1 l 23-14 7555 Il\ 2 823,1 23-14 7556 \ 3 528,9 23-14 7557 Il\ 3 952,4 23Ã 4 7558 Il 4 234,7 I 23-14 7579 l \ 1 483,5 23-14 7580 l 2 967,0 l 23-14 7581 l 4 450,5 l 23-14 7582 5 563,1 23-14 7583 \ 6 230,6 23-14 7584 l \ 6 675,7 23-14 7885 l  2309 90 59 23-14 7553 \ 941,0 23-14 7554 \ 1 882,1 I 23-14 7555 l 2 823,1 23-14 7556 l 3 528,9 23-14 7557 L 3 952,4 23-14 7558 l 4 234,7 23-14 7579 l l 1 483,5 23-14 7580 l 2 967,0 23-14 7581 4 450,5 23-14 7582 I 5 563,1 \ 23-14 7583 i l 6 230,6 23-14 7584 I I 6675,7 \ 23-14 7885 I  2309 90 70 23-14 7553 I 941,0 23-14 7554 I \ 1 882,1 l 23-14 7555 I 2 823,1 l 23-14 7556 I 3 528,9 23-14 7557 I 3 952,4 23-14 7558 4 234,7 l 23-14 7579 1 483,5 23-14 7580 l 2 967,0 ! 23-14 7581 4 450,5 23-14 7582 I 5 563,1 23-14 7583 I l 6 230,6 23-14 7584 6 675,7 23-14 7885 \ I l No L 87/22 Official Journal of the European Communities 2 . 4 . 90 I I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a b  % milk fat/ 1 00 kg product  137,1 150,4 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  63,4 d  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  74,2 e  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  5,8 f  % sucrose/ 100 kg product  9,5 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic drv matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 2.4.90 Official Journal of the European Communities No L 87/23 PART 6 SECTORWINE Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 0 599,8 22-5 7432 o 599,8 22-5 7434 C) ' 26,0 22-5 7587 o I 599,8 22-5 7588 26,0 2204 21 29 22-6 7438 420,2 \ 22-6 7439 o 420,2 22-6 7441 C) 26,0 22-6 7589 \ 420,2 22-6 7590 C) 26,0 2204 21 35 22-8 7449 599,8 l 22-8 7451 (') 26,0 22-8 7591 0 599,8 22-8 7592 C) \ 26,0 2204 21 39 22-9 7455 \ 420,2 \ 22-9 7457 o 26,0 22-9 7593 (2) I 420,2 22-9 7594 26,0 2204 29 10 22-3 7426 (') 26,0 2204 29 25 22-11 7478 o 599,8 22-11 7479 (2) 599,8 22-11 7480 599,8 22-11 7481 (2) 599,8 22-11 7483 26,0 22-11 7595 0 599,8 \ 22-11 7596 C) 26,0 2204 29 29 22-12 7487 o 420,2 22-12 7488 O 420,2 22-12 7490 26,0 22-12 7597 420,2 22-12 7598 (') 26,0 2204 29 35 22-14 7498 o 599,8 22-14 7499 599,8 22-14 7518 (') 26,0 22-14 7599 o 599,8 No L 87/24 Official Journal of the European Communities 2 . 4 . 90 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta " £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 0 26,0 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 0 0 0 -o 420,2 26,0 420,2 26,0 (') % vol/hl O hi 2 . 4 . 90 Official Journal of the European Communities No L 87/25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  C) C) C) C) o 793,6 793,6 793,6 793,6 793,6 793,6 793,6 793,6 951,8 951,8 951,8 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60  100 kg of dry matter  951,8 951,8 951,8 - % sucrose content and 100 kg net - 17-5 17-5 17-5 17-5 17.5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 C) C) O 9,518 9,518 9,518  100 kg of dry matter  951,8  °/o sucrose content and 100 kg net - 1702 90 71 1702 90 90 3 3 3 3 3 3 3 9,518 9,518 9,518 9,518 9,518 9,518 9,518  1 00 kg of dry matter  951,82106 90 30 2106 90 59 ¢ % sucrose content and 100 kg net - o o C) 9,518 9,518 9,518 No L 87/26 Official Journal of the European Communities 2 . 4 . 90 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (') The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970, p. 1 ) in the case of exports. 2 . 4 . 90 Official Journal of the European Communities No L 87/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal || DM Fl Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 10 51  100 kg  6 675,7 I I 0403 10 53 Il |1 7 430,6 0403 10 59 10 511,7 0403 10 91 \ I \ 827,5 0403 10 93 I 1 100,9 0403 10 99 Il 1 667,6 0403 90 71 Il 6 675,7 l 0403 90 73 IlIl|| 7 430,6 0403 90 79 10 511,7 0403 90 91 || 827,5 0403 90 93 II \ 1 100,9 0403 90 99 IIIl\ 1 667,6 1517 10 10 \ Il\ \ 1 700,3 1517 90 10 \ Il\ 1 700,3 1704 10 11 \ i  1704 10 19 \  1704 10 91 \\\ 638,9 1704 10 99 II\ 638,9 \ 1704 90 51 17-1 * \ 17049055 17-4 * \ 1704 90 61 17-4 * \ l 1704 90 65 17-4 * 1704 90 71 17-4 #  1704 90 75 17-1 l 1704 90 81 17-2 17-2 7632 I 1704 90 99 17-3 17-3 * 7632 I 1806 20 10 18-1 * I 1806 20 30 18-1 I 1806 20 50 18-1 * l 1806 20 70 18-1 # 1806 20 90 18-2 * \ l 1806 31 00 18-1 * 1806 32 10 18-4 * 1806 32 90 18-4 * I 1806 90 11 18-4 * I 1806 90 19 18-1 * I 1806 90 31 18-1 \ No L 87/28 Official Journal of the European Communities 2 . 4 . 90 Positive Negative Table Notes Germany Nether ­ lands Spain United Kingdom Portugal CN code Additionalcode Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr  Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg - 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 * * ¢ 7632 » * * * » * * * * » 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 - 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 749,3 7633 7634 # * # * * * 881,8 1 590,5 1 880,3 2 331,0 2 772,0 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 6585 7585 6586 7586 * » 7001 7002 7003 7004 7635 7636 7637 7642 796,7 2905 44 11 : I 2 . 4. 90 Official Journal of the European Communities No L 87/29 || Positive Negative CN code Table Additionalcode  Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ - Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2905 44 19 I  100 kg 771,0 I 2905 44 91 II   2905 44 99 IIII \ 1 096,5 3505 10 10 II Il\  3505 10 90 IIIl 1  3823 60 11 II\\  3823 60 19 IIIIli\ 771,0 l 3823 60 91 II Il  3823 6099 li |1 l 1 096,5  II 7001   II 7002 li  l  7003 li   \\ 7004 \ 796,7  II 7005 li   7006   7007   7008 II 665,0  7009 \ 904,9  II 7010  l  7011   7012 ¢   Il 7013 787,8  Il 7015 l   7016   7017 , 749,3 I  7020 l 934,6 l  \ 7021 1 140,2  || 7022 II 1 320,1  l 7023 II 1 491,4 l  7024 I 1 731,3 l  \ 7025 I \ l 1 042,8  7026 I 1 248,4  \ 7027 l 1 428,3  7028 1 599,6  7029 I 1 839,5  7030 1 165,6 l  \ 7031 I L l 1 371,2  7032 I 1 551,1  - 7033 1 1 722,4  1 7035 I 1 298,4  7036 I 1 504,0  \ 7037 I l 1 683,9 l  \ 7040 I l 2 803,8 l  7041 l L 3 009,4  7042 3 189,3 No L 87/30 Official Journal of the European Communities 2 . 4 . 90 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta - United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   I 7043 I 3 360,6  I 7044 l 3 600,5  7045 \ ' 2 912,0  7046 \ 3117,6  \ 7047 I 3 297,5 l  I 7048 \ 3 468,8  I 7049 l 3 708,7   I 7050 l 3 034,8  \ 7051 . 3 240,4 \  I 7052 \ 3 420,3  I 7053 3 591,6  I 7055 \ * 3 167,6 \  I 7056 I 3 373,2  I 7057 \ 3 553,1 l  \ 7060 \ 5 006,7  I 7061 I 5 212,3  I 7062 \ 5 392,2  l 7063 \ 5 563,5 l  l 7064 \ 5 803,4  \ 7065 \ I 5 114,9  I 7066 \ 5 320,5  \ 7067 \ 5 500,4  7068 I 5 671,7  l 7069 \ 5 911,6  7070 5 237,7  i l 7071 5 443,3  l 7072 II 5 623,2  7073 5 794,5  7075 \ 5 370,5  l 7076 IIL 5 576,1  7077 \\ 5 756,0  7080 II 9 746,5  7081 9 952,1 ,  Il 7082 II 10 132,0  7083 10 303,3 l  7084 l I 10 543,2  7085 \ 9 854,7  7086 10 060,3  7087 , 10 240,2  7088 I-I 10 411,5  7090 r 9 977,5 Il 7091 10 183,1  7092 \ 10 363,0  7095 10 110,3  II 7096 \\ 10 315,9 2 . 4 . 90 Official Journal of the European Communities No L 87/31 li Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc &gt; \  100 kg   Il 7100 O I   7101 O \ \   li 7102 \ 725,6  7103 O L l 896,9  Il 7104 \ l 1 136,8  \ 7105 o l   II 7106 i1) 653,9  7107 o l 833,8  7108 o \ 1 005,1  7109 l 1245,0  7110 o l l   7111 C) l 776,7  \\ 7112 o \ l 956,6  7113 C) l 1 127,9  || 7115 C) 703,9  \ 7116 o l 909,5  7117 o l 1 089,4  7120 o l 1 274,7  7121 \ 1 480,3  7122 o l l 1 660,2  7123 o I l l 1 831,5  7124 l 2 071,4  7125 l 1 382,9  \ 7126 o 1 588,5  Il 7127 l 1 768,4  \ 7128 l 1 939,7  7129 o l 2 179,6  7130 0) l 1 505,7  l 7131 l l 1 711,3  7132 o l 1 891,2  \ 7133 o l l 2 062,5  \ 7135 o l l 1 638,5  \ 7136 o l 1 844,1  \ 7137 o l 2 024,0  7140 C) l 3 143,9  \ 7141 C) 3 349,5  \ 7142 l 3 529,4  \ 7143 C) l 3 700,7  7144 o l 3 940,6  7145 C) l 3 252,1  \ 7146 C) l 3 457,7  7147 o l 3 637,6  \ 7148 o l 3 808,9 \  7149 \ l 4 048,8 \ -  7150 3 374,9 \ No L 87/32 Official Journal of the European Communities 2 . 4 . 90 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  I  I 7151 \ 3 580,5  I 7152 O 3 760,4  I 7153 o 3931,7  I 7155 O: 3 507,7  1 7156 O 3 713,3 7157 (') 3 893,2  \ 7160 o 5 346,8  I 7161 C) 5 552,4  \ 7162 o 5 732,3  7163 o 5 903,6  l 7164 \ 6 143,5  \ 7165 o I 5 455,0 \  I 7166 o 5 660,6  \ 7167 1 5 840,5  I 7168 I 6011,8  l 7169 (') 6 251,7  l 7170 (') 5 577,8  7171 o 5 783,4  l 7172 c) 5 963,3  7173 6 134,6  l 7175 o I 5 710,6  7176 c) 5 916,2  7177 C) 6 096,1  \ 7180 C) 10 086,6  7181 10 292,2  l 7182 -(&gt;) 10 472,1  7183 10 643,4  7185 C) 10 194,8  7186 o 10 400,4  7187 \ 10 580,3 l  l 7188 10 751,6 l 7190 o 10317,6 7191 C) 10 523,2  7192 10 703,1  7195 b 10 450,4  Il 7196 (l) 10 656,0  Il 7200 2 287,2  - 7201 2 492,8  7202 O 2 672,7  - 7203 2 844,0  Il 7204 o 3 083,9  Il 7205 o 2 395,4   7206 C) 2 601,0   7207 o I 2 780,9 7208 \ 2 952,2 \ 2 . 4 . 90 Official Journal of the European Communities No L 87/33 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc \ IlII I I I  100 kg I  7209 O I I 3 192,1 I  7210 C) l 2 518,2 I  Il 7211 l l 2 723,8 l  II 7212 C) \ l 2 903,7  7213 C) \ \ \ 3 075,0  li 7215 2 651,0  II 7216 o l l 2 856,6  7217 0) l l 3 036,5 l  7220 C) \ l l 2 783,8 l  Il 7221 o l l l 2 989,4 l  7260 \ l l 5 419,8  7261 O \ l l 5 625,4  7262 i1) \ l 5 805,3  II 7263 C) \ l 5 976,6 l .  7264 C) l l 6 216,5 l  7265 o l 5 528,0  Il 7266 0) l l 5 733,6  7267 I 5913,5  II 7268 C) l 6 084,8  7269 C) l l 6 324,7  7270 C) l l l 5 650,8  7271 C) l 5 856,4  7272 C) \ 6 036,3  7273 C) 6 207,6  7275 C) l 5 783,6 l  l 7276 C) 5 989,2 l  \ 7300 l l 3 045,4  7301 ('j l l 3 251,0 l  7302 l l 3 430,9  \ 7303 l l l 3 602,2  \ 7304 l 3 842,1  \ 7305 C) l l l 3 153,6  \ 7306 l l 3 359,2  l 7307 l 3 539,1  7308 l l 3 710,4  l 7309 e&gt; l 3 950,3 \ 7310 l 3276,4  \ 7311 l l 3 482,0  \ 7312 C) l 3 661,9 l  l 7313 o 3 833,2  l 7315 C) l l 3 409,2 l  l 7316 l l 3 614,8 l  7317 C) l l 3 794,7  7320 3 542,0 l  \ 7321 0) l l 3 747,6 l No L 87/34 Official Journal of the European Communities 2 . 4 . 90 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I 7360 C) I  100 kg 5 873,2  I 7361 C) 1 6 078,8  I 7362 o 6 258,7  \ 73637364 C) 6 430,06 669,9  l 7365 C) 5 981,4  \ 7366 (1) 6 187,0  7367 C) 6 366,9  l 7368 0) 6 538,2  l 7369 6 778,1  \ 7370 C) 6 104,2  l 7371 C) 6 309,8  \ 7372 C) 6 489,7  I 7373 C) 6 661,0  I 7375 o 6 237,0  l 7376 o 6 442,6  I 7378 \ 6 369,8  \ 7400 3 795,9  I 7401 C) 4 001,5  7402 o l 4 181,4  7403 C) 4 352,7  I 7404 C) 4 592,6  l 7405 3 904,1  l 7406 o 4 109,7  I 7407 4 289,6  l 7408 4 460,9  l 7409 4 700,8  l 7410 l \ 4 026,9  l 7411 l 4 232,5  l 7412 C) 4 412,4  l 7413 \ l 4 583,7  l 7415 C) 4 159,7  l 7416 C) 4 365,3  7417 \ 4 545,2  7420 C) \ 4 292,5  7421 /IX 4 498,1  l 7460 C) 6 259,9  l 7461 C) 6 465,5  l 7462 C) 6 645,4 Il 7463 C) , 6 816,7  7464 C) 7 056,6  7465 C) \ 6 368,1  7466 O \ l 6 573,7  . 7467 (1 )\ 6 753,6  7468 C) \ 6 924,9 2 . 4 . 90 Official Journal of the European Communities No L 87/35 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I II||  100 kg   7470 O 6 490,9  I 7471 C) 6 696,5  7472 6 876,4  7475 6 623,7  li 7476 C) 6 829,3 7500 O 4 387,8  I 7501 0) \ 4 593,4  7502 4773,3  ' 7503 . C) \ 4 944,6  \ 7504 C) \ 5 184,5  7505 4 496,0  7506 4 701,6  7507 I. 4 881,5  II 7508 C) 5 052,8  \ 7509 &lt; l) 5 292,7  7510 . 4 618,8  \ 7511 \ 4 824,4  \ 7512 o 5004,3  7513 C) \ 5 175,6  7515 4 751,6  \ 7516 o 4 957,2  || 7517 5 137,1  \ 7520 4 884,4  \ 7521 C) - 5 090,0  l 7560 1 6 606,2  \ 7561 c) l 7 078,8  \ 7562 (') 6 991,7  l 7563 \ 7 163,0  l 7564 7 402,9  \ 7565 C) 6 714,4  \ 7566 6 920,0  \ 7567 C) 7 099,9  \ 7568 C) 7 271,2  \ 7570 6 837,2  \ 7571 / 1\ 7 042,8  \ 7572 7 222,7  \ 7575 0) 6 970,0  \ 7576 7 175,6  \ 7600 C) 6 625,0  \ 7601 6 830,6  \ 7602 (') 7 010,5  \ 7603 7 181,8  \ 7604 7 421,7  l 7605 C) 6 733,2  \ 7606 6 938,8 No L 87/36 Official Journal of the European Communities 2 . 4 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ l  100 kg   I 7607 Ã \ 7 118,7  7608 (1 ) 7 290,0  7609 (0 7 529,9  I 7610 C) 6 856,0  I 7611 o 7 061,6  7612 o 7 241,5  I 7613 o 7 412,8  7615 o 6 988,8  I 7616 C) 7 194,4  \ 7620 0) 7 121,6  I 7700 I 7 637,6  7701 \ 7 843,2  \ 7702 o 8 023,1  I 7703 C) 8 194,4  I 7705 C) 7 745,8  I 7706 I 7 951,4  I 7707 C) 8 131,3  \ 7708 8 302,6  l 7710 (1) 7 868,6  \ 7711 C) 8 074,2  I 7712 O 8 254,1  l 7715 C) 8 001 ,4  l 7716 C) 8 207,0  \ 7720 7 141,1  l 7721 C) 7 346,7  7722 C) 7 526,6  i 7723 i1) 7 697,9 l 7725 C) 7 249,3   | 7726 \ 7 454,9   l 7727 C) I 7634,8  l 7728 7 806,1  l 7730 o 7 372,1  l 7731 (1 ) 7 577,7  7732 I 7 757,6  l 7735 o \ 7 504,9  7736 7 710,5  - 7740 9 181,5  - Il 7741 9 387,1  7742 O 9 567,0  - 7745 C) 9 289,7  7746 9 495,3  7747 9 675,2  7750 I 9 412,5  7751 C) l 9 618,1  7758 II\  2 . 4 . 90 Official Journal of the European Communities No L 87/37 || Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal || DM FI Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ II I  100 kg   7759 702,2  7760 O 11 221,8  7761 O 11 427,4  7762 O \ 11 607,3  \ 7765 O 11 330,0  7766 o U 535,6  Il 7768 \ 1 431,2  7769 \ 1 636,8  7770 ( 1 ) 1 1 452,8  7771 Ã ­ 11 658,4  7778 7779 \ I 3 300,43 506,0  7780 Ã  13 262,1 __ 7781 7785 i1) o 13 467,7 13 370,3  7786 o 13 575,9  II 7788 \ 5 503,3  7789 I l 5 708,9  \ 7798 \ 836,7  7799 \ 1 042,3  7800 13 885,4  Il 7801 l 14 091,0  7802 14 270,9  7805 \ 13 993,6  \ 7806 \ 14 199,2  \ 7807 I 14 379,1  \ 7808 \ 1 771,3  I 7809 \ 1 976,9  \ 7810 I 14 116,4  \ 7811 I 14 322,0  \ 7818 \ 3 640,5  7819 I l 3 846,1  7820 I 14 225,5  \ 7821 I 14 431,1  l 7822 I 14 611,0  l 7825 I 14 333,7  l 7826 I \ 14 539,3  7827 I 14 719,2  \ 7828 " I 5 843,4  \ 7829 I 6 049,0  \ 7830 I 14 456,5  7831 I I l 14 662,1  \ 7838 I 5 916,4  I 7840 I , 680,1  \ 7841 \ 885,7 No L 87/38 Official Journal of the European Communities 2 . 4 . 90 \ \ Positive Negative CN codÃ © Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1 I \  100 kg   7842 1 065,6  I 7843 \ 1 236,9  1 7844 \ 1 476,8  7845 788,3  \ 7846 I 993,9  l 7847 I 1 173,8  I 7848 1 345,1  I 7849 I 1 585,0  \ 7850 911,1  l 7851 I 1 116,7  I 7852 I 1 296,6  \ 7853 I 1 467,9  I 7855 I 1 043,9  \ 7856 \ 1 249,5  l 7857 \ 1 429,4  \ 7858 \ 1 176,7  I 7859 1 382,3  I 7860 1 133,5  \ 7861 \ 1 339,1  \ 7862 I 1 519,0  \ 7863 \ 1 690,3  \ 7864 \ 1 930,2  7865 1 241,7  \ 7866 \ 1 447,3  l 7867 l 1 627,2  l 7868 \ 1 798,5  7869 I 2 038,4  l 7870 \ ¢ 1 364,5  I 7871 l 1 570,1   7872 l 1 750,0  7873 II 1 921,3  7875 \ 1 497,3  7876 1 702,9  II 7877 1 882,8  7878 \\\ 1 630,1 Il 7879 \ 1 835,7  7900 (') 1 586,9  7901 0) 1 792,5  Il 7902 \ 1 972,4  7903 2 143,7  7904 Il 2 383,6  7905 Il 1 695,1  Il 7906 Il 1 900,7  7907 II 2 080,6 7908 \ 2 251,9 2 . 4 . 90 Official Journal of the European Communities No L 87/39 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem- - bourg Bfrs/Lfrs ' Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc li\\ I  100 kg   7909 l . 2491,8  7910 0) Ã  817,9  7911 o \ 2 023,5  7912 o 2 203,4  7913 \ 2 374,7  7915 C) \ , 1 950,7  7916 C) 2 156,3  7917 C) \ 2 336,2  Il 7918 2 083,5   7919 li 2 289,1  7940 o 2 267,0  7941 C) 2 472,6  7942 li 2 652,5  II 7943 2 823,8  7944 l 3 063,7  7945 li 2 375,2  7946 2 580,8  7947 l 2 760,7  \\ 7948 2 932,0  II 7949 I l 3 171,9  7950 I 2 498,0  Il 7951 \ l 2 703,6  7952 I 2 883,5  7953 II 3 054,8  1 7955 l 2 630,8  7956 2 836,4  \ 7957 \ , l 3 016,3  l 7958 2 763,6  l 7959 \ 2 969,2  I..! 7960 (*&gt; I 3 287,2  7961 C) I 3 492,8  7962 l \ 3 672,7  7963 I 3 844,0  \ 7964 I 4 083,9  7965 l 3 395,4  7966 \ , - l 3 601,0  l 7967 \ 3 780,9  \ 7968 I 3 952,2  l 7969 l 4 192,1  \ 7970 l 3 518,2  \ 7971 \ 3 723,8  \ 7972 \ 3 903,7  \ 7973 \ l 4 075,0  \ 7975 I l 3 651,0  7976 . \ 3 856,6 No L 87/40 Official Journal of the European Communities 2. 4 . 90 \ I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996  100 kg  4 036,5 3 783,8 3 989,4 5 100,8 5 306,4 5 486,3 5 657,6 5 897,5 5 209,0 5 414,6 5 594,5 5 765,8 5 331,8 5 537,4 5 717,3 5 464,6 5 670,2 Amounts to be deducted  51xx 52xx" 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 * 5760 5761 5762 5765 5766 5770 5771 5780 5781 5785 5786 579x 160,2 338.6 541.7 748,7 1 067,8 1 548,3 2 402,5 2 402,5 3 363,5 3 363,5 4 324,5 .4 324,5 4 324,5 5 285,5 5 285,5 5 285,5 5 285,5 5 285,5 5 285,5 5 285,5 6 246,5 6 246,5 6 246,5 6 246,5 . 160,2 2 . 4 . 90 Official Journal of the European Communities No L 87/41 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal || DM Fl Pea £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x \ i « t  100 kg  160,2 160,2 160,2 160,2 160,2 160,2 160,2 338,6 338,6 338.6 541.7 541,7 748,7 748,7 1 067,8 1 067,8 1 548,3 1 548,3 2 402,5 2 402,5 Amounts to be deducted  61xx 62xx 63xx 64xx 65xx 66xx 670x 67 lx 672x 673x 674x 6750 6751 6760 6761 6762 6765 6766 6770 6771 6780 6781 ! 119,2 252,0 i 403,2 557,3 794,7 ¢ 1 152,4 1 788,1 1 788,1 2 503,4 2 503,4 3 218,6 3 218,6 3 218,6 3 933,9 3 933,9 3 933,9 ; 3 933,9 3933,9 3 933,9 3 933,9 4 649,1 4 649,1 No L 87/42 Official Journal of the European Communities 2 . 4 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 69 lx 694x 695x 696x 697x 698x 699x  100 kg  4 649,1 4 649,1 119,2 119,2 119,2 119,2 119,2 119,2 119,2 119,2 252,0 252,0 252,0 403,2 403.2 557.3 557,3 794,7 794,7 1 152,4 1 152,4 1 788,1 1 788,1 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tames of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried but. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates , added to the product. 2 . 4 . 90 Official Journal of the European Communities No L 87/43 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal 1,010 1,010 1,010 1,015 0,978 0,978 0,988 0,988 1,147 1,185 1,111 1,194 1,194 1,150 1,021 1,256 1,256 1,014 1,083 1,083 1,176 1,048 1,256 1,083 1,256 1,083 Beef and veal Milk and milk products Pigmeat Sugar Cereals Eggs and poultry and albumins Wine Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar Jams and marmalades (Regulation (EEC) No 426/86) Olive oil sector 1,0211,010 1,015 1,010 1,010 0,978 0,988 0,978 0,988 1,185 1,194 1,185 1,194 1,194 1,109 ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 tit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs Dkr DM FF F1 , £ Irl £ Lit Dr Esc Pta 2,75662 0,509804 0,133651 0,448248 0,150591 0,0498895 0,0486320 12,8156 11,8117 8,56457 56,6834 10,4829 2,74823 9,21718 3,09654 1,02586 2 056,27 263,523 242,880 176,110 55,2545 10,2187 2,67895 8,98483 3,01849 0,974790 2 004,43 256,880 236,757 171,671 48,2868 8,93008 2,34113 7,85183 2,63785 0,873900 0,851869 1 751,67 224,487 206,902 150,023 No L 87/44 Official Journal of the European Communities 2 . 4 . 90 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance C Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 2 April 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 o. United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,961058 0,961058 0,945952 . 0,^43508 0,950734 0,958751 0,924598 \ the beginning of the 1990/91 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0,268112 0,268112 0,682093 0 0 0,682093 0 0 Portugal Sugar Olive oil 0 0 \ D Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 2 April 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products  Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,961058 0,961058 0,945952 0,943508 0,950734 0,958751 0,924598 the beginning of the 1 99 1 /92 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0,268112 0,268112 0,196034 0 0 0,196034 0 0 Portugal Sugar Qlive oil 0 0 I